Title: From James Madison to Joseph Delaplaine, September 1816
From: Madison, James
To: Delaplaine, Joseph



September 1816

Memorandum sent Sepr. 1816, to Mr. Delaplaine, at his request
James Madison was born on the 16. of March 1751.  His parents James Madison, and Nelly Madison (before her Marriage Nelly Conway) resided in the County of Orange in Virginia.  At the time of his birth they were on a visit to her mother who resided on the Rappahannock in the County of King George.
At the age of about 12. years, he was placed by his father under the tuition of Donald Robertson, from Scotland; a man of great learning, and an eminent teacher in the County of King & Queen.  With him he studied the latin and Greek languages was taught to read but not to speak the French; and besides Arithmetic and Geography, made some progress in Algebra and Geometry.  Miscellaneous literature also was embraced by the plan of the School.
Having remained 3 or 4 years with Mr. Robertson, he prosecuted his studies for a year or two under the Revd. Thomas Martin, the Parish Minister of the established Church, the Church of England as it was then called, and who lived with his father as a private tutor.
In the year 1769, by the advice of Mr. Martin (and of his brother Alexander Martin) both of whom) had been educated at Nassau Hall in N. Jersey, he was sent to that Seminary,(The climate of William & Mary being regarded as unfavorable to the health of persons from the mountainous region) Dr. Witherspoon was the President.  He there went thro’ the ordinary course of Studies and in the year 1771 received a diploma of Bat: of Arts.  His health being at the time too infirm for a journey home, occasioned to a great degree by the severity of application, he passed the ensuing Winter in Princeton, employing his time in miscellaneous studies, but not without a reference to the profession of the Law. (He availed himself of this opportunity of acquiring a slight knowledge of the Hebrew which was not among the College Studies.) His infirm health occasioned by labor in qualifying himself with Jos. Ross, in one year, for the term of 2 years, & an experiment for some Weeks of the minimum of sleep & maximum of study. (incident shewing ignorance of the French language, previous to Revol)
On his return to Virginia, he continued for some time in very deficient health; but in a course of reading more particularly intended to qualify him for the Bar, for a practice of which however, he never formed any absolute determination: See letters to E. R. Mar. 10. -92. July 26. 1785
On the commencement of the dispute with G. Britain he entered with the general Zeal in the American Cause; being under very early and strong impressions in favor of liberty both civil and religious. His Exertions to stay the persecution of the unlicensed preachers, particularly the Sect of Baptists, just shewing upon the  movement called forth by the persecutions &c. In 1775 he was elected a member of the Committee for the County of Orange living at the time with his father; and participated in the County proceedings belonging to that period. See address of Come. to P. Henry.  Causes preventing him from entering the Army, viz his feeble health, and a Constitutional liability, to sudden attacks, somewhat resembling Epilepsy, and suspending the intellectual functions.  These continued thro’ his life, with prolonged intervals.]
Early in 1776 he was elected by the County, a member of the Convention in Virginia which formed the Declaration of Rights & Constitution for the State, & which on  of May decided unanimously on the expediency of dissolving the political connection of the Colonies with G. Britain, and instructed the Delegates in Congs. from Virginia to promote a Declaration of their Independence. (See note (G) Being young, & in the midst of disting. & experienced members, he did not enter into debate, but suggested the exchange of toleration &c as to Decln. of Rights & toleration  
Having in consequence of declining the practice of treating voters &c been dropped in the election of County Delegates to the Legislature of the State in the following year, he was appointed during the Session of that Body, a member of the Council of State, Patrick Henry being then Governor.  He continued a member of it till late in 1779, Thomas Jefferson being then Governor, when he was appointed a Delegate to the Revolutionary Congress. To make himself acquaint with the subject of a circulating medium, & with a view to the character & sum of that existing, and ready to expend, he availed himself of an unavoidable delay in repairing to Congs. to draw up the observations first printed in a Phila. paper afterwards printed.  See Freneau’s Natl Gazette. 
He took his place in that Body in March 1780, and was continued by annual reelections till the expiration of the Allowed term of three years computed from the definitive ratification of the Articles of Confederation. See Note (J) A few days previous to his arrival, Congs. had adopted the new System of the currency of 1 for 40-. 
In 1784 he was elected a Delegate from his County to the State Legislature and continued by Several re-elections.  Having witnessed the defect of Authority in the Revolutionary Congress He inculcated the measures of new powers to Congs. He promoted the Convention which was held at  Anecdotes of that as  See his acct. of the Legisl proceedings in his letters to Mr. J-n his views as to Legislative payment of Brit debts, and opposition to paper currencies.  His acquiescence in the  of Prot: Episc. Church, his opposition & Memorial agst.  Estabt. proposed by Mr. H. 1786 at Annapolis, for the purpose of investing the Congress with powers over the trade of the U. S: and was appointed one of the Delegates to it, from Virga. (See his correspondence with Genl. W. E. R. Mr. Jeff-n and a letter, between him & N. Webster.  See also proceedings at Annapolis the address from him of .  See also the correspondence with Mr. J-n. relating & Geo. Mason of Green Spring, on the subject of Genl. Assesst. & remonstrance agst. it, signed by the people of different Sects, & to an  wch. defeat the project & led to the passage of the Bill on Religious freedom.
The Convention having recommended another Convention, to assemble in Philada. the following year, with enlarged powers, he brought forward & drew the Bill of Compliance by the General Assembly of Virginia, which had the opportunity of first deciding (N. Jersey had first taken it into consideration) on the measure recommended from Annapolis, & was included in the Delegation from Virginia to that Convention of which he took the Debates &c.  See his correspondence with Genl. W. thereon, with E. R., particularly his project in Feby. 1787, with Mr. Jefferson &c.
At the same period he was appointed a Delegate to the General Congs. then sitting at New York,in which he took his seat forthwith & resumed it after the close of the Convention till the Spring of 1788; See his debates in Congress during that period, and correspondence with E.R. E.P. Jos Joness & Mr. J-n, his object in going there mainly to collect the project of Mr. J as to the Mississippi, likely to  Kentucky then a part of Virga. from an increase of the power of the Confedy.  During the winter of 87-88, was spent in the Federalists.
In the month of April, in that year 1788 he was elected by the County of Orange one of the Delegates to the State Convention which was to decide on the Constitution proposed by the Convention at Philada. See the debates most of which are not  where See his letter to Jonathan Elliott on the subject; also the letters to Mr. J-n & to Alexr. Hamilton, R. King at the Close of the Convention, returned to N. Y.  See his debates at Congs. of that date.
In the Winter of 1788-9, he was elected a Representative from the District in which he lived in the first Congs. under the new Constitution which met in N. York in March 1789; and was continued by re-elections a member of the House of Representatives till March 1797, when he declined being longer a Candidate having then become a married man, & thinking the oppy. afforded by the State of pub affrs. & the example of Gen W. favorable to such a Step. For the plans of excluding him from the Senate, at first, and then from H. of R, see letters to him from E. R. & Corbin, Judge , Carrington. For inaugural message, & answer, the case of  & see the debates and letters to E. R. Mr. Jeff-n, Mr. Pendleton &c  Same as to Tariff to British trade, origl. holders, & assignees of debt.  (Change of ideas to be explained.)  Introduction of amendmts.  Anecdote of  to Gen. W.  - Case of Bank - Virga. Resolns.  A Carriage Tax.  Giles Resolns. agst. V. H.  See letter of E. R. to JM, explaining the mystery.  Jay’s treaty.  See the Pol. Observations.  Debates in Congs. Made a Citizen of Fr. Conversations with Genl. Wn. draft of his provl. farewell See correspondence with Genl. W.
In the year 1799, he was elected by his County a delegate to the State Legislature; which protested agst. the Alien & Sedition Acts of Congress; and in 1800 one of the Virginia Electors who voted for Thomas Jefferson & Aaron Burr to be President & Vice President of the U. S: For the Resolns. & Rept. on those acts, see the Journals of H of D and the explann. of them, his letter in N. A. Review for the year --30. For the equality of Votes between J-n & Burr, see misleading letters of Gelston to J. M. which alone induced Mr. Wythe to Vote for Burr in the Electoral College.
In 1801 he was appointed Secretary of State, and remained such till the year 1809, when he was Elected President of the U. S.  In 1812 he was Re-elected.  In 1829. He was elected by his County, a member of the State Convention which formed the Constitution, which was submitted to the people of the State, & ratified by them, and is now in force.
For his agency as Secy. of State See State papers.  For the true origin of Embargo, see Jeffn’s works as to what passed in the Cabinet & the Correspondence of J. M. with George Joy.
In 1809. & 1812. Elected P.  See State papers, correspondence with Hds. of Depts, letters to Mr. J-n, private correspon with Foreign Mns., Barlow, Erving, Pinkney, Gallatin, J. Q. Adams, Eustis.  For Case of Robt. S. See state of Conversation with him, do. of Armstrong, instructions agst. his assumed discretion, and statemt. of Conversations with him previous to his retreat from Office.  Review of his misstatement in the periodical  as to the appt. of Genl. Jackson.
Since return to private life, devoted to his farm & his Library, and with much avocation from both, by the laborious Correspondence, which seems to be entailed on Ex. Ps., particularly by letters on Pol: & Constl. subjects e. g. Wheaton, J. G. Jackson, Evans, &c. &c. &c. which See.  Within this period he was also engaged a Member of the Albemarle Agricl. Socy, and as Presidt. was obliged to deliver an address, which See; and, since death of Mr. J-n has been Rector of the University of Virga., of which he was from its origin a Visitor.  See notice of his death in the record of the Board, and his vindication of Mr. J-n agst. the attack of the sons of Mr. Bayard, in Walshs Natl. Gazette in  1831
In 1829, he was prevailed on notwithstanding his age & very feeble health to be a member of the Convention which revised the Constn. of the State.  See the letter of a Come. & his answer.  See in the printed debates the small part he had in them.  His main effort was to promote a compromise of ideas between parties nicely balanced, & threating an abortion to an Experiment nearly connected with the trade & prosperity of the State and the capacity for self Govt.  His private opinions on the rule of suffrage the basis of representation and the fabric of the Govt. were either controuled by the known will & meditated instrn. of his Constn, or  to the necessity of preventing a distressing abortion of the expert. by such a middle course as was taken.
